United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3710
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Kenny Eugene Smart

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 15, 2021
                              Filed: March 4, 2021
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, ARNOLD and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      After pleading guilty to being a felon in possession of a firearm, see 18 U.S.C.
§ 922(g)(1), Kenny Smart was sentenced to fifteen years in prison and five years of
supervised release. A few months after Smart completed his prison term, the district
court1 revoked Smart's supervised release because, among other things, he committed
another crime—driving under the influence of alcohol. The district court sentenced
Smart to six months in prison and four years of supervised release. He maintains that
this six-month prison term is substantively unreasonable.

      The record shows that Smart completed his imprisonment in May 2020. Since
he challenges the reasonableness of his prison term only (and not the additional term
of supervised release), his appeal is moot. See United States v. Hill, 889 F.3d 953,
954 (8th Cir. 2018); see also Owen v. United States, 930 F.3d 989, 990 (8th Cir.
2019).

      Appeal dismissed.
                     ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-